DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on April 12, 2021. 
Claims 1-20 are pending in the application. As such, claims 1-20 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 12, 2021.  These drawings have been accepted and considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Udall et al. (US Patent Pub. No. 2020/0293116), hereinafter Udall, in view of Murphy (US Patent Pub. No. 2020/0005295).

Regarding claim 1, Udall teaches a computer-implemented method (Udall [0013] In another aspect, a non-transitory computer-readable storage medium stores one or more programs. The one or more programs comprise instructions, which when executed by an electronic device, cause the computer system to perform any of the methods described herein), 
comprising: 
triggering (Udall [0018] In some implementations, the electronic device performs an initial fast determination using less accurate sensor signals (e.g., from a PIR motion sensor) to identify a presence, which identification might not be accurate enough to determine whether a particular initiation condition has been triggered for a particular gesture, and then, if a presence is identified (e.g., in the approximate required range), more accurate sensor signals are collected then processed [if a presence is identified, then more accurate signals are collected and processed maps to triggering] (in a slower, more compute intensive process, such as an ML-based process)to determine whether a particular gesture occurred within the required proximity)
playback of an audio signal at a defined frequency from a speaker module associated with a computing device (Udall [0208] In some implementations, the first sensor (e.g., ultrasonic [ultrasonic maps to audio signal at a defined frequency] sensor 363) is configured to detect the proximity of the presence by emitting the first sensor signal [emitting the first sensor signal maps to playback from a speaker] and collecting the first sensor signal when it is reflected from objects in its sensing range); 
receiving a reflected signal captured by a microphone module associated with the computing device, the reflected signal corresponding to the triggered audio signal (Udall [0208] In some implementations, the first sensor (e.g., ultrasonic sensor 363) is configured to detect the proximity of the presence by emitting the first sensor signal and collecting the first sensor signal when it is reflected from objects in its sensing range [collecting maps to microphone]); 
… based on at least one characteristic of the reflected signal (Udall [0208] Similarly, in some implementations, the second sensor (e.g., ultrasonic sensor 363) is configured to detect the gesture [gesture maps to one characteristic] associated with the proximity of the presence by emitting the second sensor signal and collecting the second sensor signal when it is reflected from objects in its sensing range).
Udall teaches the computing device, however Udall does not teach
and determining whether there is suspicious activity occurring with respect to the computing device.
Murphy teaches
and determining whether there is suspicious activity occurring with respect to the computing device (Murphy [0103] “User Authentication” (UAuth) as used herein refers to, but is not limited, to the process of identifying a user by matching, comparing, or correlating a first set of data provided by or relating to a user with a second set of data stored upon the system and/or device. For example, UAuth may employ KTU of a user which is compared to BD which represents or can be used to correlate or determine if the provided KTU corresponds to an authorised user. According to embodiments of the invention user supplied data may be representative of the user's physical characteristics, representative of a user's sensory functions, biometric data, KTU, geolocation data, a user gesture, a user gesture with respect to a haptic interface. Within embodiments of the invention authentication may be permitted to fail a set number of times, after which, the concerned user is temporarily denied from executing the same ToF for a given period of time or until they have completed another UAuth process; [0238] Accordingly, within an embodiment of the invention a financial transaction may be authorised by receiving first data relating to a requestee seeking to establish the authorization, receiving second data relating to a requested seeking to authorize the financial transaction, processing the first data and second data with at least one machine learning process or a plurality of machine learning processes to establish whether an authorization may be issued, and storing the result of the determination within a blockchain)
Murphy is considered to be analogous to the claimed invention because it is in the same field of providing secure access to a service. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall further in view of Murphy to allow for providing secure access which would identify suspicious activity. Doing so would allow for easy and secure development of financial transaction services and equipment within an environment where ubiquitous connectivity is becoming a standard feature of everyday life.

Regarding claim 2, Udall in view of Murphy teaches the computer-implemented method of claim 1.
Udall further teaches
wherein triggering playback of an audio signal at a defined frequency from a speaker module associated with a computing device comprises: 
receiving a service request from an end system, the service request indicating interaction between the end system and the computing device (Udall [0075] In some implementations, the smart home devices 120 in the smart home environment 100 combine with the hub device 180 to create a mesh network in smart home network 102. In some implementations, one or more smart devices 120 in the smart home network 102 operate as a smart home controller. Additionally and/or alternatively, the hub device 180 operates as the smart home controller. In some implementations, a smart home controller has more computing power than other smart devices. In some implementations, a smart home controller [smart home controller maps to end system] processes inputs (e.g., from smart devices 120, electronic devices 190 (FIG. 1A), and/or server system 164) and sends commands [sends commands to smart devices maps to computing device receiving a service request] (e.g., to smart devices 120 in the smart home network 102) to control operation [ to control operation maps to indicating interaction] of the smart home environment); 
and in response to the service request, 
triggering one or more prompts for one or more types of computing device input at the computing device (Udall [0120] In some implementations, the voice-activated electronic device 190 (display assistant device) is configured for use by authorized users. In some implementations, after a period of inactivity, the electronic device 190 goes into a locked state and a user is prompted to input a password to unlock the device 190 before the user can further interact with the device)
in conjunction with playback of a tone at the computing device, the tone comprising an inaudible tone due to the defined frequency (Udall [0208] In some implementations, the first sensor (e.g., ultrasonic sensor 363) [ultrasonic maps to inaudible] is configured to detect the proximity of the presence by emitting the first sensor signal [emitting the first sensor signal maps to playback of a tone] and collecting the first sensor signal when it is reflected from objects in its sensing range).

Regarding claim 8, Udall teaches a system comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations (Udall [0013] In another aspect, a non-transitory computer-readable storage medium stores one or more programs. The one or more programs comprise instructions, which when executed by an electronic device, cause the computer system to perform any of the methods described herein)
comprising: 
triggering (Udall [0018] In some implementations, the electronic device performs an initial fast determination using less accurate sensor signals (e.g., from a PIR motion sensor) to identify a presence, which identification might not be accurate enough to determine whether a particular initiation condition has been triggered for a particular gesture, and then, if a presence is identified (e.g., in the approximate required range), more accurate sensor signals are collected then processed [if a presence is identified, then more accurate signals are collected and processed maps to triggering] (in a slower, more compute intensive process, such as an ML-based process)to determine whether a particular gesture occurred within the required proximity)
playback of an audio signal at a defined frequency from a speaker module associated with a computing device (Udall [0208] In some implementations, the first sensor (e.g., ultrasonic [ultrasonic maps to audio signal at a defined frequency] sensor 363) is configured to detect the proximity of the presence by emitting the first sensor signal [emitting the first sensor signal maps to playback from a speaker] and collecting the first sensor signal when it is reflected from objects in its sensing range);  
receiving a reflected signal captured by a microphone module associated with the computing device, the reflected signal corresponding to the triggered audio signal (Udall [0208] In some implementations, the first sensor (e.g., ultrasonic sensor 363) is configured to detect the proximity of the presence by emitting the first sensor signal and collecting the first sensor signal when it is reflected from objects in its sensing range [collecting maps to microphone]); 
based on at least one characteristic of the reflected signal (Udall [0208] Similarly, in some implementations, the second sensor (e.g., ultrasonic sensor 363) is configured to detect the gesture [gesture maps to one characteristic] associated with the proximity of the presence by emitting the second sensor signal and collecting the second sensor signal when it is reflected from objects in its sensing range).
Udall teaches the computing device, however Udall does not teach
and determining whether there is suspicious activity occurring with respect to the computing device.
Murphy teaches
and determining whether there is suspicious activity occurring with respect to the computing device (Murphy [0103] “User Authentication” (UAuth) as used herein refers to, but is not limited, to the process of identifying a user by matching, comparing, or correlating a first set of data provided by or relating to a user with a second set of data stored upon the system and/or device. For example, UAuth may employ KTU of a user which is compared to BD which represents or can be used to correlate or determine if the provided KTU corresponds to an authorised user. According to embodiments of the invention user supplied data may be representative of the user's physical characteristics, representative of a user's sensory functions, biometric data, KTU, geolocation data, a user gesture, a user gesture with respect to a haptic interface. Within embodiments of the invention authentication may be permitted to fail a set number of times, after which, the concerned user is temporarily denied from executing the same ToF for a given period of time or until they have completed another UAuth process; [0238] Accordingly, within an embodiment of the invention a financial transaction may be authorised by receiving first data relating to a requestee seeking to establish the authorization, receiving second data relating to a requested seeking to authorize the financial transaction, processing the first data and second data with at least one machine learning process or a plurality of machine learning processes to establish whether an authorization may be issued, and storing the result of the determination within a blockchain)
Murphy is considered to be analogous to the claimed invention because it is in the same field of providing secure access to a service. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall further in view of Murphy to allow for providing secure access which would identify suspicious activity. Doing so would allow for easy and secure development of financial transaction services and equipment within an environment where ubiquitous connectivity is becoming a standard feature of everyday life.

Regarding claim 9, Udall in view of Murphy teaches the system of claim 8.
Udall further teaches
wherein triggering playback of an audio signal at a defined frequency from a speaker module associated with a computing device comprises: 
receiving a service request from an end system, the service request indicating interaction between the end system and the computing device (Udall [0075] In some implementations, the smart home devices 120 in the smart home environment 100 combine with the hub device 180 to create a mesh network in smart home network 102. In some implementations, one or more smart devices 120 in the smart home network 102 operate as a smart home controller. Additionally and/or alternatively, the hub device 180 operates as the smart home controller. In some implementations, a smart home controller has more computing power than other smart devices. In some implementations, a smart home controller [smart home controller maps to end system] processes inputs (e.g., from smart devices 120, electronic devices 190 (FIG. 1A), and/or server system 164) and sends commands [sends commands to smart devices maps to computing device receiving a service request] (e.g., to smart devices 120 in the smart home network 102) to control operation [ to control operation maps to indicating interaction] of the smart home environment); 
and in response to the service request, 
triggering one or more prompts for one or more types of computing device input at the computing device (Udall [0120] In some implementations, the voice-activated electronic device 190 (display assistant device) is configured for use by authorized users. In some implementations, after a period of inactivity, the electronic device 190 goes into a locked state and a user is prompted to input a password to unlock the device 190 before the user can further interact with the device)
in conjunction with playback of a tone at the computing device, the tone comprising an inaudible tone due to the defined frequency (e.g., ultrasonic sensor 363) [ultrasonic maps to inaudible] is configured to detect the proximity of the presence by emitting the first sensor signal [emitting the first sensor signal maps to playback of a tone] and collecting the first sensor signal when it is reflected from objects in its sensing range).

Regarding claim 15, Udall teaches a computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors (Udall [0013] In another aspect, a non-transitory computer-readable storage medium stores one or more programs. The one or more programs comprise instructions, which when executed by an electronic device, cause the computer system to perform any of the methods described herein), 
the program code including instructions to: 
triggering (Udall [0018] In some implementations, the electronic device performs an initial fast determination using less accurate sensor signals (e.g., from a PIR motion sensor) to identify a presence, which identification might not be accurate enough to determine whether a particular initiation condition has been triggered for a particular gesture, and then, if a presence is identified (e.g., in the approximate required range), more accurate sensor signals are collected then processed [if a presence is identified, then more accurate signals are collected and processed maps to triggering] (in a slower, more compute intensive process, such as an ML-based process)to determine whether a particular gesture occurred within the required proximity)
playback of an audio signal at a defined frequency from a speaker module associated with a computing device (Udall [0208] In some implementations, the first sensor (e.g., ultrasonic [ultrasonic maps to audio signal at a defined frequency] sensor 363) is configured to detect the proximity of the presence by emitting the first sensor signal [emitting the first sensor signal maps to playback from a speaker] and collecting the first sensor signal when it is reflected from objects in its sensing range); 
receiving a reflected signal captured by a microphone module associated with the computing device, the reflected signal corresponding to the triggered audio signal (Udall [0208] In some implementations, the first sensor (e.g., ultrasonic sensor 363) is configured to detect the proximity of the presence by emitting the first sensor signal and collecting the first sensor signal when it is reflected from objects in its sensing range [collecting maps to microphone]); 
based on at least one characteristic of the reflected signal (Udall [0208] Similarly, in some implementations, the second sensor (e.g., ultrasonic sensor 363) is configured to detect the gesture [gesture maps to one characteristic] associated with the proximity of the presence by emitting the second sensor signal and collecting the second sensor signal when it is reflected from objects in its sensing range).
Udall teaches the computing device, however Udall does not teach
and determining whether there is suspicious activity occurring with respect to the computing device.
Murphy teaches
and determining whether there is suspicious activity occurring with respect to the computing device (Murphy [0103] “User Authentication” (UAuth) as used herein refers to, but is not limited, to the process of identifying a user by matching, comparing, or correlating a first set of data provided by or relating to a user with a second set of data stored upon the system and/or device. For example, UAuth may employ KTU of a user which is compared to BD which represents or can be used to correlate or determine if the provided KTU corresponds to an authorised user. According to embodiments of the invention user supplied data may be representative of the user's physical characteristics, representative of a user's sensory functions, biometric data, KTU, geolocation data, a user gesture, a user gesture with respect to a haptic interface. Within embodiments of the invention authentication may be permitted to fail a set number of times, after which, the concerned user is temporarily denied from executing the same ToF for a given period of time or until they have completed another UAuth process; [0238] Accordingly, within an embodiment of the invention a financial transaction may be authorised by receiving first data relating to a requestee seeking to establish the authorization, receiving second data relating to a requested seeking to authorize the financial transaction, processing the first data and second data with at least one machine learning process or a plurality of machine learning processes to establish whether an authorization may be issued, and storing the result of the determination within a blockchain)
Murphy is considered to be analogous to the claimed invention because it is in the same field of providing secure access to a service. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall further in view of Murphy to allow for providing secure access which would identify suspicious activity. Doing so would allow for easy and secure development of financial transaction services and equipment within an environment where ubiquitous connectivity is becoming a standard feature of everyday life.

Claims 3-4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Udall in view of Murphy in further view of Muttik et al. (US Patent Pub. No. 2017/0163620), hereinafter Muttik.

Regarding claim 3, Udall in view of Murphy teaches the computer-implemented method of claim 1.
Udall in view of Murphy teaches triggering playback of an audio signal at a defined frequency from a speaker, receiving a reflected signal, capturing the reflected signal (see the rejection of claim 1), determining whether there is suspicious activity occurring, however Udall in view of Murphy does not teach
wherein triggering playback of an audio signal at a defined frequency from a speaker comprises: 
generating a unique watermark code; 
and encoding the audio signal with the unique watermark code; 
and wherein receiving a reflected signal comprises: capturing the reflected signal; 
wherein determining whether there is suspicious activity occurring comprises: verifying an authenticity of the reflected signal by determining whether the reflected signal has at least one of: the defined frequency of the triggered audio signal and the encoded unique watermark code.
Muttik teaches
generating a unique watermark code (Muttik [0016] In an embodiment, each time the passphrase is requested from the user for authentication (e.g., identification) purposes, an authentication submission is created in response. During recording of the authentication submission, the computer provides a distinct (e.g., time dependent) watermark to be acoustically convolved (e.g., convolution via concurrent transmission through a common acoustic medium such as air) with the passphrase as the passphrase is being recorded. If an attacker were to record the passphrase while in close proximity to the speaker that supplies the watermark and while the authentication submission is being created (e.g., the attacker creates an attacker recording), the attacker recording would contain the watermark emitted by the computer at the time of the authentication submission. If, at a later time, the attacker were to attempt use of the attacker recording as an authentication submission, the attacker recording would be differentiable from another authentication submission, e.g., the attacker recording includes password and previously recorded watermark, which is convolved with a current watermark when submitted as an authentication submission. Thus, the watermark can be used to identify of unsolicited attacks to a system); 
and encoding the audio signal with the unique watermark code (Muttik [0016] In an embodiment, each time the passphrase is requested from the user for authentication (e.g., identification) purposes, an authentication submission is created in response. During recording of the authentication submission, the computer provides a distinct (e.g., time dependent) watermark to be acoustically convolved (e.g., convolution via concurrent transmission through a common acoustic medium such as air) with the passphrase as the passphrase is being recorded. If an attacker were to record the passphrase while in close proximity to the speaker that supplies the watermark and while the authentication submission is being created (e.g., the attacker creates an attacker recording), the attacker recording would contain the watermark emitted by the computer at the time of the authentication submission. If, at a later time, the attacker were to attempt use of the attacker recording as an authentication submission, the attacker recording would be differentiable from another authentication submission, e.g., the attacker recording includes password and previously recorded watermark, which is convolved with a current watermark when submitted as an authentication submission. Thus, the watermark can be used to identify of unsolicited attacks to a system); 
and wherein receiving a reflected signal comprises: capturing the reflected signal (see the rejection of claim 1);
verifying an authenticity of the reflected signal by determining whether the reflected signal has at least one of: the defined frequency of the triggered audio signal and the encoded unique watermark code (Muttik [0016] In an embodiment, each time the passphrase is requested from the user for authentication (e.g., identification) purposes, an authentication submission is created in response. During recording of the authentication submission, the computer provides a distinct (e.g., time dependent) watermark to be acoustically convolved (e.g., convolution via concurrent transmission through a common acoustic medium such as air) with the passphrase as the passphrase is being recorded. If an attacker were to record the passphrase while in close proximity to the speaker that supplies the watermark and while the authentication submission is being created (e.g., the attacker creates an attacker recording), the attacker recording would contain the watermark emitted by the computer at the time of the authentication submission. If, at a later time, the attacker were to attempt use of the attacker recording as an authentication submission, the attacker recording would be differentiable from another authentication submission, e.g., the attacker recording includes password and previously recorded watermark, which is convolved with a current watermark when submitted as an authentication submission. Thus, the watermark can be used to identify of unsolicited attacks to a system).
Muttik is considered to be analogous to the claimed invention because it is in the same field of using watermarks to enhance security of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Muttik to allow for using watermarks. Doing so would allow for identification of replay attacks resulting in a higher level of security.

Regarding claim 4, Udall in view of Murphy in view of Muttik teaches the computer-implemented method of claim 3.
Udall in view of Murphy in view of Muttik teaches verifying an authenticity of the reflected signal, however Udall in view of Murphy does not teach
wherein verifying an authenticity of the reflected signal comprises: 
determining the reflected signal includes a lack of presence of the encoded unique watermark code; 
and based on the lack of presence of the encoded unique watermark, determining receipt of the reflected signal is associated with a replay attack, wherein the replay attack comprises submission of a signal, from an external source, that is a copy of a previously triggered audio tone that had a different watermark encoding or lacked a watermark encoding.
Muttik teaches
wherein verifying an authenticity of the reflected signal comprises: 
determining the reflected signal includes a lack of presence of the encoded unique watermark code (Muttik [0016] In an embodiment, each time the passphrase is requested from the user for authentication (e.g., identification) purposes, an authentication submission is created in response. During recording of the authentication submission, the computer provides a distinct (e.g., time dependent) watermark to be acoustically convolved (e.g., convolution via concurrent transmission through a common acoustic medium such as air) with the passphrase as the passphrase is being recorded. If an attacker were to record the passphrase while in close proximity to the speaker that supplies the watermark and while the authentication submission is being created (e.g., the attacker creates an attacker recording), the attacker recording would contain the watermark emitted by the computer at the time of the authentication submission. If, at a later time, the attacker were to attempt use of the attacker recording as an authentication submission, the attacker recording would be differentiable from another authentication submission, e.g., the attacker recording includes password and previously recorded watermark, which is convolved with a current watermark when submitted as an authentication submission. Thus, the watermark can be used to identify of unsolicited attacks to a system [password and previously recorded watermark, which is convolved with a current watermark maps to lack of presence of the encoded “unique” watermark]); 
and based on the lack of presence of the encoded unique watermark, determining receipt of the reflected signal is associated with a replay attack, wherein the replay attack comprises submission of a signal, from an external source, that is a copy of a previously triggered audio tone that had a different watermark encoding or lacked a watermark encoding (Muttik [0016] In an embodiment, each time the passphrase is requested from the user for authentication (e.g., identification) purposes, an authentication submission is created in response. During recording of the authentication submission, the computer provides a distinct (e.g., time dependent) watermark to be acoustically convolved (e.g., convolution via concurrent transmission through a common acoustic medium such as air) with the passphrase as the passphrase is being recorded. If an attacker were to record the passphrase while in close proximity to the speaker that supplies the watermark and while the authentication submission is being created (e.g., the attacker creates an attacker recording), the attacker recording would contain the watermark emitted by the computer at the time of the authentication submission. If, at a later time, the attacker were to attempt use of the attacker recording as an authentication submission, the attacker recording would be differentiable from another authentication submission, e.g., the attacker recording includes password and previously recorded watermark, which is convolved with a current watermark when submitted as an authentication submission. Thus, the watermark can be used to identify of unsolicited attacks to a system).
Muttik is considered to be analogous to the claimed invention because it is in the same field of using watermarks to enhance security of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Muttik to allow for using watermarks. Doing so would allow for identification of replay attacks resulting in a higher level of security.

Regarding claim 10, Udall in view of Murphy teaches the system of claim 9.
Udall in view of Murphy teaches receiving a reflected signal captured by a microphone module associated with the computing device, Udall in view of Murphy does not teach
wherein receiving a reflected signal captured by a microphone module associated with the computing device comprises: 
capturing the reflected signal during receipt at the computing device of the one or more types of prompted computing device input.
Muttik teaches
capturing the reflected signal during receipt at the computing device of the one or more types of prompted computing device input (Muttik [0016] In an embodiment, each time the passphrase is requested from the user for authentication (e.g., identification) purposes, an authentication submission is created in response. During recording of the authentication submission, the computer provides a distinct (e.g., time dependent) watermark to be acoustically convolved (e.g., convolution via concurrent transmission through a common acoustic medium such as air) with the passphrase as the passphrase is being recorded. If an attacker were to record the passphrase while in close proximity to the speaker that supplies the watermark and while the authentication submission is being created (e.g., the attacker creates an attacker recording), the attacker recording would contain the watermark emitted by the computer at the time of the authentication submission. If, at a later time, the attacker were to attempt use of the attacker recording as an authentication submission, the attacker recording would be differentiable from another authentication submission, e.g., the attacker recording includes password and previously recorded watermark, which is convolved with a current watermark when submitted as an authentication submission. Thus, the watermark can be used to identify of unsolicited attacks to a system).
Muttik is considered to be analogous to the claimed invention because it is in the same field of using watermarks to enhance security of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Muttik to allow for using watermarks. Doing so would allow for identification of replay attacks resulting in a higher level of security.

Regarding claim 16, Udall in view of Murphy teaches the computer program product of claim 15.
Udall further teaches
wherein triggering playback of an audio signal at a defined frequency from a speaker module associated with a computing device comprises: 
receiving a service request from an end system, the service request indicating interaction between the end system and the computing device (Udall [0075] In some implementations, the smart home devices 120 in the smart home environment 100 combine with the hub device 180 to create a mesh network in smart home network 102. In some implementations, one or more smart devices 120 in the smart home network 102 operate as a smart home controller. Additionally and/or alternatively, the hub device 180 operates as the smart home controller. In some implementations, a smart home controller has more computing power than other smart devices. In some implementations, a smart home controller [smart home controller maps to end system] processes inputs (e.g., from smart devices 120, electronic devices 190 (FIG. 1A), and/or server system 164) and sends commands [sends commands to smart devices maps to computing dvice receiving a service request] (e.g., to smart devices 120 in the smart home network 102) to control operation [ to control operation maps to indicating interaction] of the smart home environment); 
and in response to the service request, 
triggering one or more prompts for one or more types of computing device input at the computing device (Udall [0120] In some implementations, the voice-activated electronic device 190 (display assistant device) is configured for use by authorized users. In some implementations, after a period of inactivity, the electronic device 190 goes into a locked state and a user is prompted to input a password to unlock the device 190 before the user can further interact with the device)
in conjunction with playback of a tone at the computing device, the tone comprising an inaudible tone due to the defined frequency (Udall [0208] In some implementations, the first sensor (e.g., ultrasonic sensor 363) [ultrasonic maps to inaudible] is configured to detect the proximity of the presence by emitting the first sensor signal [emitting the first sensor signal maps to playback of a tone] and collecting the first sensor signal when it is reflected from objects in its sensing range).
Udall in view of Murphy teaches receiving a reflected signal captured by a microphone module associated with the computing device, Udall in view of Murphy does not teach
wherein receiving a reflected signal captured by a microphone module associated with the computing device comprises: 
capturing the reflected signal during receipt at the computing device of the one or more types of prompted computing device input.
Muttik teaches
capturing the reflected signal during receipt at the computing device of the one or more types of prompted computing device input (Muttik [0016] In an embodiment, each time the passphrase is requested from the user for authentication (e.g., identification) purposes, an authentication submission is created in response. During recording of the authentication submission, the computer provides a distinct (e.g., time dependent) watermark to be acoustically convolved (e.g., convolution via concurrent transmission through a common acoustic medium such as air) with the passphrase as the passphrase is being recorded. If an attacker were to record the passphrase while in close proximity to the speaker that supplies the watermark and while the authentication submission is being created (e.g., the attacker creates an attacker recording), the attacker recording would contain the watermark emitted by the computer at the time of the authentication submission. If, at a later time, the attacker were to attempt use of the attacker recording as an authentication submission, the attacker recording would be differentiable from another authentication submission, e.g., the attacker recording includes password and previously recorded watermark, which is convolved with a current watermark when submitted as an authentication submission. Thus, the watermark can be used to identify of unsolicited attacks to a system).
Muttik is considered to be analogous to the claimed invention because it is in the same field of using watermarks to enhance security of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Muttik to allow for using watermarks. Doing so would allow for identification of replay attacks resulting in a higher level of security.

Claims 5-7, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Udall in view of Murphy in further view of Munemoto et al. (US Patent Pub. No. 2021/0231615), hereinafter Munemoto.

Regarding claim 5, Udall in view of Murphy teaches the computer-implemented method of claim 1.
Udall in view of Murphy teaches determining whether there is suspicious activity occurring with respect to the computing device (see the rejection of claim 1), however Udall in view of Murphy does not teach
wherein determining whether there is suspicious activity occurring with respect to the computing device comprises: 
identifying one or more device characteristics that correspond to one or more known internal components of the computing device based on the one or more characteristics of the reflected signal; 
and determining suspicious activity is occurring based on a lack of presence of the one or more reflected signal characteristics that correspond to the one or more known internal components of the computing device.
Munemoto teaches
identifying one or more device characteristics that correspond to one or more known internal components of the computing device based on the one or more characteristics of the reflected signal (Munemoto [0076] In some embodiments, the classification component 122 can determine a movement status of the object 106 in relation to the touch sensitive surface 104 and/or determine a classification of the interaction (e.g., hover interaction or (impending) touch interaction) of the object 106 with the touch sensitive surface 104, based at least in part on the results of analyzing the distribution of frequencies of the reflected audio signal 204 without having to explicitly analyze the distribution of frequencies of the emitted audio signal 202 and/or the distribution of frequency shifts between the emitted audio signal 202 and the reflected audio signal 204, in accordance with the defined classification criteria. For instance, the classification component 122 can know (e.g., explicitly implicitly know) the characteristics (e.g., frequency distribution, intensity level, and/or location of emission, . . . ) of the emitted audio signal 202 (e.g., audio signal comprising a particular distribution of frequencies) without having to analyze the emitted audio signal 202. For example, the audio signal 202 emitted by the device 100 can be a same or constant audio signal that can be known by the classification component 122, or the classification component 122 can know or be made aware of when a different audio signal (e.g., different audio signal having a different distribution of frequencies) is being emitted by the device 100. The classification component 122 can analyze the reflected audio signal 204, and knowing (e.g., implicitly or explicitly knowing) the distribution of frequencies of the audio signal 202 (and/or other characteristics of the audio signal 202) and/or knowing (e.g., implicitly or explicitly knowing) the distribution of frequency shifts between the emitted audio signal 202 and the reflected audio signal 204 (e.g., from the results of analyzing the frequency distribution of the reflected audio signal 204), the classification component 122 can determine the movement status of the object 106 in relation to the touch sensitive surface 104 and/or determine the classification of the hover or touch interaction of the object 106 with the touch sensitive surface 104, based at least in part on the results of the analysis of the reflected audio signal); 
and determining suspicious activity is occurring based on 
a lack of presence of the one or more reflected signal characteristics that correspond to the one or more known internal components of the computing device (Munemoto [0079] The classification component 122 can analyze the sensor data relating to the reflected audio signal 204 comprising the first characteristics and the other reflected audio signal 206 comprising the second characteristics. Based at least in part on the results of analyzing such sensor data, the classification component 122 can determine the first characteristics of the reflected audio signal 204 and the second characteristics of the other reflected audio signal 206, and can determine a difference in intensity levels between the reflected audio signal 204 and the other reflected audio signal 206, a difference in times of arrival between the reflected audio signal 204 and the other reflected audio signal 206, a difference in amounts of time between emission of the audio signal 202 and the time of arrival of the reflected audio signal 204 and the time of arrival of the other reflected audio signal 206, a difference in frequencies of frequency distributions of the reflected audio signal 204 and the other reflected audio signal 206, and/or other differences between other characteristics of the first characteristics and second characteristics. As part of the analysis, the classification component 122 also can know or determine (e.g., via analysis of the audio signal 202) characteristics of the audio signal 202 (e.g., intensity level of the audio signal 202, time of emission of the audio signal 202, and/or frequency or frequency distribution of the audio signal).
Munemoto is considered to be analogous to the claimed invention because it is in the same field of ultrasonic sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Munemoto to allow for using characteristics of the signals to identify differences. Doing so would provide more accurate and reliable results for object movement or interaction, as well as object classification.

Regarding claim 6, Udall in view of Murphy teaches computer-implemented method of claim 1.
Udall in view of Murphy teaches determining whether there is suspicious activity occurring with respect to the computing device (see the rejection of claim 1), and the reflected audio signal, however Udall in view of Murphy does not teach
wherein determining whether there is suspicious activity occurring with respect to the computing device comprises: 
generating machine learning input based on one or more characteristics of the reflected audio signal; 
feeding the machine learning input into at least one machine learning network, the machine learning network trained at least in part on training data; 
and determining the presence of suspicious activity occurring with respect to the computing device based at least in part on the machine learning output.
Munemoto teaches
generating machine learning input based on one or more characteristics of the reflected audio signal (Munemoto [0055] In some embodiments, as part of the analysis of the touch surface data (e.g., touch screen data), the other sensor data (e.g., ultrasound data, accelerometer data, gyroscope data, and/or IMU data, . . . ), and/or the metadata, the classification component 122 can extract characteristic information (e.g., information regarding or indicating characteristics, features, and/or structures relating to the touch or hover interaction) from the touch surface data, the other sensor data, and/or the metadata. For instance, the classification component 122 can utilize desired algorithms (e.g., machine learning algorithms relating to identifying characteristics or features regarding touch or hover interactions of the object 106 with respect to the touch sensitive surface 104 and associated touch display screen) to facilitate identifying and extracting the characteristic information from the touch surface data, the other sensor data, and/or the metadata. The classification component 122 can utilize the characteristic information to discriminate or distinguish between different types of touch or hover interactions (e.g., unintentional touch or hover interaction, or intentional touch interaction) of objects 106 (e.g., a finger(s) of the user, ear or face of the user, a palm of the user, another body part of the user, a stylus, or another type of object) with the touch sensitive surface); 
feeding the machine learning input into at least one machine learning network (Munemoto [0055] In some embodiments, as part of the analysis of the touch surface data (e.g., touch screen data), the other sensor data (e.g., ultrasound data, accelerometer data, gyroscope data, and/or IMU data, . . . ), and/or the metadata, the classification component 122 can extract characteristic information (e.g., information regarding or indicating characteristics, features, and/or structures relating to the touch or hover interaction) from the touch surface data, the other sensor data, and/or the metadata. For instance, the classification component 122 can utilize desired algorithms (e.g., machine learning algorithms relating to identifying characteristics or features regarding touch or hover interactions of the object 106 with respect to the touch sensitive surface 104 and associated touch display screen) to facilitate identifying and extracting the characteristic information from the touch surface data, the other sensor data, and/or the metadata. The classification component 122 can utilize the characteristic information to discriminate or distinguish between different types of touch or hover interactions (e.g., unintentional touch or hover interaction, or intentional touch interaction) of objects 106 (e.g., a finger(s) of the user, ear or face of the user, a palm of the user, another body part of the user, a stylus, or another type of object) with the touch sensitive surface), 
the machine learning network trained at least in part on training data (Munemoto [0129] As another example, with regard to ultrasound data, the set of items of training information can comprise a first subset of items of training information regarding respective audio signals of respective first frequency distributions, a second subset of items of training information regarding respective reflected audio signals of respective second frequency distributions, and/or a third subset of items of training information regarding respective distributions of frequency shifts that relate to, and/or can be derived or obtained from, respective differences between the respective audio signals and the respective reflected audio signals. The trainer component can map respective items of the first subset, respective items of the second subset, and/or respective items of the third subset to each other, and can utilize such mapping to facilitate training the classification component and/or can provide such mapping to the classification component (e.g., to the machine learning component of or associated with the classification component). For example, the trainer component can map a first frequency distribution of a training audio signal (e.g., an audio signal that can be emitted from the device) to a second frequency distribution of a training reflected audio signal that can be obtained when the training audio signal is reflected off of a particular object (e.g., a finger, or an ear) with a particular movement status in relation to the touch sensitive surface (e.g., moving towards the touch sensitive surface, or moving away from the touch sensitive surface, or not moving in relation to the touch sensitive surface) and to a training distribution of frequency shifts that can be determined, derived, or obtained based at least in part on the training audio signal and the training reflected audio signal (e.g., the difference between the first frequency distribution of the training audio signal and the second frequency distribution of the training reflected audio signal); 
and determining based at least in part on the machine learning output (Munemoto [0055] In some embodiments, as part of the analysis of the touch surface data (e.g., touch screen data), the other sensor data (e.g., ultrasound data, accelerometer data, gyroscope data, and/or IMU data, . . . ), and/or the metadata, the classification component 122 can extract characteristic information (e.g., information regarding or indicating characteristics, features, and/or structures relating to the touch or hover interaction) from the touch surface data, the other sensor data, and/or the metadata. For instance, the classification component 122 can utilize desired algorithms (e.g., machine learning algorithms relating to identifying characteristics or features regarding touch or hover interactions of the object 106 with respect to the touch sensitive surface 104 and associated touch display screen) to facilitate identifying and extracting the characteristic information from the touch surface data, the other sensor data, and/or the metadata. The classification component 122 can utilize the characteristic information to discriminate or distinguish between different types of touch or hover interactions (e.g., unintentional touch or hover interaction, or intentional touch interaction) of objects 106 (e.g., a finger(s) of the user, ear or face of the user, a palm of the user, another body part of the user, a stylus, or another type of object) with the touch sensitive surface; [0079] The classification component 122 can analyze the sensor data relating to the reflected audio signal 204 comprising the first characteristics and the other reflected audio signal 206 comprising the second characteristics. Based at least in part on the results of analyzing such sensor data, the classification component 122 can determine the first characteristics of the reflected audio signal 204 and the second characteristics of the other reflected audio signal 206, and can determine a difference in intensity levels between the reflected audio signal 204 and the other reflected audio signal 206, a difference in times of arrival between the reflected audio signal 204 and the other reflected audio signal 206, a difference in amounts of time between emission of the audio signal 202 and the time of arrival of the reflected audio signal 204 and the time of arrival of the other reflected audio signal 206, a difference in frequencies of frequency distributions of the reflected audio signal 204 and the other reflected audio signal 206, and/or other differences between other characteristics of the first characteristics and second characteristics. As part of the analysis, the classification component 122 also can know or determine (e.g., via analysis of the audio signal 202) characteristics of the audio signal 202 (e.g., intensity level of the audio signal 202, time of emission of the audio signal 202, and/or frequency or frequency distribution of the audio signal).
Munemoto is considered to be analogous to the claimed invention because it is in the same field of ultrasonic sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Munemoto to allow for using characteristics of the signals to identify differences. Doing so would provide more accurate and reliable results for object movement or interaction, as well as object classification.

Regarding claim 7, Udall in view of Murphy in view of Munemoto teaches the computer-implemented method of claim 6.
Udall in view of Murphy in view of Munemoto teaches training data, and determining whether there is suspicious activity occurring with respect to the computing device, however Udall does not teach
the training data based at least in part on one or more audio files representing sound characteristics of various types of physical gestures input commands performed on a plurality of types of computing devices; 
wherein determining whether there is suspicious activity occurring with respect to the computing device comprises: 
deriving and comparing the one or more characteristics of the reflected signal with expected user gestures and body movements represented by the training data; 
and determining whether the individual is an authorized individual based on a result of a gesture comparison.
Murphy teaches
and determining whether the individual is an authorized individual based on a result of the comparison (Murphy [0103] “User Authentication” (UAuth) as used herein refers to, but is not limited, to the process of identifying a user by matching, comparing, or correlating a first set of data provided by or relating to a user with a second set of data stored upon the system and/or device. For example, UAuth may employ KTU of a user which is compared to BD which represents or can be used to correlate or determine if the provided KTU corresponds to an authorised user. According to embodiments of the invention user supplied data may be representative of the user's physical characteristics, representative of a user's sensory functions, biometric data, KTU, geolocation data, a user gesture, a user gesture with respect to a haptic interface. Within embodiments of the invention authentication may be permitted to fail a set number of times, after which, the concerned user is temporarily denied from executing the same ToF for a given period of time or until they have completed another UAuth process; [0238] Accordingly, within an embodiment of the invention a financial transaction may be authorised by receiving first data relating to a requestee seeking to establish the authorization, receiving second data relating to a requested seeking to authorize the financial transaction, processing the first data and second data with at least one machine learning process or a plurality of machine learning processes to establish whether an authorization may be issued, and storing the result of the determination within a blockchain).
Murphy is considered to be analogous to the claimed invention because it is in the same field of providing secure access to a service. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy to allow for determining authorization. Doing so would allow for easy and secure development of financial transaction services and equipment within an environment where ubiquitous connectivity is becoming a standard feature of everyday life.

Udall in view of Murphy in view of Munemoto teaches training data, determining whether there is suspicious activity occurring with respect to the computing device, and determining whether the individual is an authorized individual, however Udall in view of Murphy does not teach
the training data based at least in part on one or more audio files representing sound characteristics of various types of physical gestures input commands performed on a plurality of types of computing devices; 
wherein determining whether there is suspicious activity occurring with respect to the computing device comprises: 
deriving and comparing the one or more characteristics of the reflected signal with expected user gestures and body movements represented by the training data; 
and determining whether the individual is an authorized individual based on a result of a gesture comparison.
Munemoto teaches
the training data based at least in part on one or more audio files representing sound characteristics of various types of physical gestures input commands performed on a plurality of types of computing devices (Munemoto [0129] As another example, with regard to ultrasound data, the set of items of training information can comprise a first subset of items of training information regarding respective audio signals of respective first frequency distributions, a second subset of items of training information regarding respective reflected audio signals of respective second frequency distributions, and/or a third subset of items of training information regarding respective distributions of frequency shifts that relate to, and/or can be derived or obtained from, respective differences between the respective audio signals and the respective reflected audio signals. The trainer component can map respective items of the first subset, respective items of the second subset, and/or respective items of the third subset to each other, and can utilize such mapping to facilitate training the classification component and/or can provide such mapping to the classification component (e.g., to the machine learning component of or associated with the classification component). For example, the trainer component can map a first frequency distribution of a training audio signal (e.g., an audio signal that can be emitted from the device) to a second frequency distribution of a training reflected audio signal that can be obtained when the training audio signal is reflected off of a particular object (e.g., a finger, or an ear) with a particular movement status in relation to the touch sensitive surface (e.g., moving towards the touch sensitive surface, or moving away from the touch sensitive surface, or not moving in relation to the touch sensitive surface) and to a training distribution of frequency shifts that can be determined, derived, or obtained based at least in part on the training audio signal and the training reflected audio signal (e.g., the difference between the first frequency distribution of the training audio signal and the second frequency distribution of the training reflected audio signal); 
deriving and comparing the one or more characteristics of the reflected signal with expected user gestures and body movements represented by the training data (Munemoto [0122] The system 700 also can comprise a trainer component 706 that can be associated with (e.g., communicatively connected to) the classification component 702 to the train the classification component 702, including the classification engine(s) 704, to identify, determine, and/or distinguish between different types of touch or hover interactions of objects with the touch sensitive surface of the touch sensitive device based at least in part on the results of analyzing touch surface data, ultrasound data, and/or the other sensor data (e.g., accelerometer data, gyroscope data, IMU data, and/or other type of sensor data) associated with the touch sensitive device. In some embodiments, the classification component 702 can comprise a machine learning component 708 that can be associated with the classification engine(s) 704, wherein the machine learning component 708 can be utilized to facilitate training the classification component 702, including the classification engine(s) 704, to identify, determine, and/or distinguish between different types of touch or hover interactions of objects with the touch sensitive surface of the device); 
and determining based on a result of a gesture comparison (Munemoto [0122] The system 700 also can comprise a trainer component 706 that can be associated with (e.g., communicatively connected to) the classification component 702 to the train the classification component 702, including the classification engine(s) 704, to identify, determine, and/or distinguish between different types of touch or hover interactions of objects with the touch sensitive surface of the touch sensitive device based at least in part on the results of analyzing touch surface data, ultrasound data, and/or the other sensor data (e.g., accelerometer data, gyroscope data, IMU data, and/or other type of sensor data) associated with the touch sensitive device. In some embodiments, the classification component 702 can comprise a machine learning component 708 that can be associated with the classification engine(s) 704, wherein the machine learning component 708 can be utilized to facilitate training the classification component 702, including the classification engine(s) 704, to identify, determine, and/or distinguish between different types of touch or hover interactions of objects with the touch sensitive surface of the device).
Munemoto is considered to be analogous to the claimed invention because it is in the same field of ultrasonic sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Munemoto to allow for using characteristics of the signals to identify differences. Doing so would provide more accurate and reliable results for object movement or interaction, as well as object classification.

Regarding claim 11, Udall in view of Murphy teaches system of claim 8.
Udall teaches
wherein determining whether there is suspicious activity occurring with respect to the computing device comprises: 
determining whether there is a physical presence of an individual proximate to the computing device based on one or more characteristics of the reflected signal (Udall [0018] In some implementations, the electronic device performs an initial fast determination using less accurate sensor signals (e.g., from a PIR motion sensor) to identify a presence, which identification might not be accurate enough to determine whether a particular initiation condition has been triggered for a particular gesture, and then, if a presence is identified (e.g., in the approximate required range), more accurate sensor signals are collected then processed (in a slower, more compute intensive process, such as an ML-based process)to determine whether a particular gesture occurred within the required proximity); 
Udall teaches determining the physical presence of the individual, however Udall does not teach
and upon determining the physical presence of the individual, identifying one or more device characteristics of the computing device based on the one or more characteristics of the reflected signal.
Munemoto teaches
and upon determining the physical presence of the individual, identifying one or more device characteristics of the computing device based on the one or more characteristics of the reflected signal (Munemoto [0076] In some embodiments, the classification component 122 can determine a movement status of the object 106 in relation to the touch sensitive surface 104 and/or determine a classification of the interaction (e.g., hover interaction or (impending) touch interaction) of the object 106 with the touch sensitive surface 104, based at least in part on the results of analyzing the distribution of frequencies of the reflected audio signal 204 without having to explicitly analyze the distribution of frequencies of the emitted audio signal 202 and/or the distribution of frequency shifts between the emitted audio signal 202 and the reflected audio signal 204, in accordance with the defined classification criteria. For instance, the classification component 122 can know (e.g., explicitly implicitly know) the characteristics (e.g., frequency distribution, intensity level, and/or location of emission, . . . ) of the emitted audio signal 202 (e.g., audio signal comprising a particular distribution of frequencies) without having to analyze the emitted audio signal 202. For example, the audio signal 202 emitted by the device 100 can be a same or constant audio signal that can be known by the classification component 122, or the classification component 122 can know or be made aware of when a different audio signal (e.g., different audio signal having a different distribution of frequencies) is being emitted by the device 100. The classification component 122 can analyze the reflected audio signal 204, and knowing (e.g., implicitly or explicitly knowing) the distribution of frequencies of the audio signal 202 (and/or other characteristics of the audio signal 202) and/or knowing (e.g., implicitly or explicitly knowing) the distribution of frequency shifts between the emitted audio signal 202 and the reflected audio signal 204 (e.g., from the results of analyzing the frequency distribution of the reflected audio signal 204), the classification component 122 can determine the movement status of the object 106 in relation to the touch sensitive surface 104 and/or determine the classification of the hover or touch interaction of the object 106 with the touch sensitive surface 104, based at least in part on the results of the analysis of the reflected audio signal).
Munemoto is considered to be analogous to the claimed invention because it is in the same field of ultrasonic sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Munemoto to allow for using characteristics of the signals to identify differences. Doing so would provide more accurate and reliable results for object movement or interaction, as well as object classification.

Regarding claim 12, Udall in view of Murphy in view of Munemoto teaches system of claim 11.
Udall in view of Murphy in view of Munemoto teaches one or more characteristics of the reflected signal, however Udall does not teach
further comprising: 
comparing the one or more characteristics of the reflected signal with user identity validation data;
and determining whether the individual is an authorized individual based on a result of the comparison.
Murphy teaches
further comprising: 
comparing the one or more characteristics of the reflected signal with user identity validation data (Murphy [0103] “User Authentication” (UAuth) as used herein refers to, but is not limited, to the process of identifying a user by matching, comparing, or correlating a first set of data provided by or relating to a user with a second set of data stored upon the system and/or device. For example, UAuth may employ KTU of a user which is compared to BD which represents or can be used to correlate or determine if the provided KTU corresponds to an authorised user. According to embodiments of the invention user supplied data may be representative of the user's physical characteristics, representative of a user's sensory functions, biometric data, KTU, geolocation data, a user gesture, a user gesture with respect to a haptic interface. Within embodiments of the invention authentication may be permitted to fail a set number of times, after which, the concerned user is temporarily denied from executing the same ToF for a given period of time or until they have completed another UAuth process; [0238] Accordingly, within an embodiment of the invention a financial transaction may be authorised by receiving first data relating to a requestee seeking to establish the authorization, receiving second data relating to a requested seeking to authorize the financial transaction, processing the first data and second data with at least one machine learning process or a plurality of machine learning processes to establish whether an authorization may be issued, and storing the result of the determination within a blockchain); 
and determining whether the individual is an authorized individual based on a result of the comparison (Murphy [0103] “User Authentication” (UAuth) as used herein refers to, but is not limited, to the process of identifying a user by matching, comparing, or correlating a first set of data provided by or relating to a user with a second set of data stored upon the system and/or device. For example, UAuth may employ KTU of a user which is compared to BD which represents or can be used to correlate or determine if the provided KTU corresponds to an authorised user. According to embodiments of the invention user supplied data may be representative of the user's physical characteristics, representative of a user's sensory functions, biometric data, KTU, geolocation data, a user gesture, a user gesture with respect to a haptic interface. Within embodiments of the invention authentication may be permitted to fail a set number of times, after which, the concerned user is temporarily denied from executing the same ToF for a given period of time or until they have completed another UAuth process; [0238] Accordingly, within an embodiment of the invention a financial transaction may be authorised by receiving first data relating to a requestee seeking to establish the authorization, receiving second data relating to a requested seeking to authorize the financial transaction, processing the first data and second data with at least one machine learning process or a plurality of machine learning processes to establish whether an authorization may be issued, and storing the result of the determination within a blockchain).
Murphy is considered to be analogous to the claimed invention because it is in the same field of providing secure access to a service. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall further in view of Murphy to allow for providing secure access which would identify suspicious activity. Doing so would allow for easy and secure development of financial transaction services and equipment within an environment where ubiquitous connectivity is becoming a standard feature of everyday life.

Regarding claim 13, Udall in view of Murphy in view of Munemoto teaches the system of claim 11.
Udall in view of Murphy in view of Munemoto teaches determining whether there is suspicious activity occurring with respect to the computing device (see the rejection of claim 1), and the reflected audio signal, however Udall in view of Murphy does not teach
wherein determining whether there is suspicious activity occurring with respect to the computing device comprises: 
generating machine learning input based on the one or more characteristics of the reflected audio signal; 
feeding the machine learning input into at least one machine learning network, the machine learning network trained at least in part on training data; 
and determining the presence of suspicious activity occurring with respect to the computing device based at least in part on the machine learning output.
Munemoto teaches
generating machine learning input based on the one or more characteristics of the reflected audio signal (Munemoto [0055] In some embodiments, as part of the analysis of the touch surface data (e.g., touch screen data), the other sensor data (e.g., ultrasound data, accelerometer data, gyroscope data, and/or IMU data, . . . ), and/or the metadata, the classification component 122 can extract characteristic information (e.g., information regarding or indicating characteristics, features, and/or structures relating to the touch or hover interaction) from the touch surface data, the other sensor data, and/or the metadata. For instance, the classification component 122 can utilize desired algorithms (e.g., machine learning algorithms relating to identifying characteristics or features regarding touch or hover interactions of the object 106 with respect to the touch sensitive surface 104 and associated touch display screen) to facilitate identifying and extracting the characteristic information from the touch surface data, the other sensor data, and/or the metadata. The classification component 122 can utilize the characteristic information to discriminate or distinguish between different types of touch or hover interactions (e.g., unintentional touch or hover interaction, or intentional touch interaction) of objects 106 (e.g., a finger(s) of the user, ear or face of the user, a palm of the user, another body part of the user, a stylus, or another type of object) with the touch sensitive surface); 
feeding the machine learning input into at least one machine learning network (Munemoto [0055] In some embodiments, as part of the analysis of the touch surface data (e.g., touch screen data), the other sensor data (e.g., ultrasound data, accelerometer data, gyroscope data, and/or IMU data, . . . ), and/or the metadata, the classification component 122 can extract characteristic information (e.g., information regarding or indicating characteristics, features, and/or structures relating to the touch or hover interaction) from the touch surface data, the other sensor data, and/or the metadata. For instance, the classification component 122 can utilize desired algorithms (e.g., machine learning algorithms relating to identifying characteristics or features regarding touch or hover interactions of the object 106 with respect to the touch sensitive surface 104 and associated touch display screen) to facilitate identifying and extracting the characteristic information from the touch surface data, the other sensor data, and/or the metadata. The classification component 122 can utilize the characteristic information to discriminate or distinguish between different types of touch or hover interactions (e.g., unintentional touch or hover interaction, or intentional touch interaction) of objects 106 (e.g., a finger(s) of the user, ear or face of the user, a palm of the user, another body part of the user, a stylus, or another type of object) with the touch sensitive surface), 
the machine learning network trained at least in part on training data (Munemoto [0129] As another example, with regard to ultrasound data, the set of items of training information can comprise a first subset of items of training information regarding respective audio signals of respective first frequency distributions, a second subset of items of training information regarding respective reflected audio signals of respective second frequency distributions, and/or a third subset of items of training information regarding respective distributions of frequency shifts that relate to, and/or can be derived or obtained from, respective differences between the respective audio signals and the respective reflected audio signals. The trainer component can map respective items of the first subset, respective items of the second subset, and/or respective items of the third subset to each other, and can utilize such mapping to facilitate training the classification component and/or can provide such mapping to the classification component (e.g., to the machine learning component of or associated with the classification component). For example, the trainer component can map a first frequency distribution of a training audio signal (e.g., an audio signal that can be emitted from the device) to a second frequency distribution of a training reflected audio signal that can be obtained when the training audio signal is reflected off of a particular object (e.g., a finger, or an ear) with a particular movement status in relation to the touch sensitive surface (e.g., moving towards the touch sensitive surface, or moving away from the touch sensitive surface, or not moving in relation to the touch sensitive surface) and to a training distribution of frequency shifts that can be determined, derived, or obtained based at least in part on the training audio signal and the training reflected audio signal (e.g., the difference between the first frequency distribution of the training audio signal and the second frequency distribution of the training reflected audio signal); 
and determining based at least in part on the machine learning output (Munemoto [0055] In some embodiments, as part of the analysis of the touch surface data (e.g., touch screen data), the other sensor data (e.g., ultrasound data, accelerometer data, gyroscope data, and/or IMU data, . . . ), and/or the metadata, the classification component 122 can extract characteristic information (e.g., information regarding or indicating characteristics, features, and/or structures relating to the touch or hover interaction) from the touch surface data, the other sensor data, and/or the metadata. For instance, the classification component 122 can utilize desired algorithms (e.g., machine learning algorithms relating to identifying characteristics or features regarding touch or hover interactions of the object 106 with respect to the touch sensitive surface 104 and associated touch display screen) to facilitate identifying and extracting the characteristic information from the touch surface data, the other sensor data, and/or the metadata. The classification component 122 can utilize the characteristic information to discriminate or distinguish between different types of touch or hover interactions (e.g., unintentional touch or hover interaction, or intentional touch interaction) of objects 106 (e.g., a finger(s) of the user, ear or face of the user, a palm of the user, another body part of the user, a stylus, or another type of object) with the touch sensitive surface; [0079] The classification component 122 can analyze the sensor data relating to the reflected audio signal 204 comprising the first characteristics and the other reflected audio signal 206 comprising the second characteristics. Based at least in part on the results of analyzing such sensor data, the classification component 122 can determine the first characteristics of the reflected audio signal 204 and the second characteristics of the other reflected audio signal 206, and can determine a difference in intensity levels between the reflected audio signal 204 and the other reflected audio signal 206, a difference in times of arrival between the reflected audio signal 204 and the other reflected audio signal 206, a difference in amounts of time between emission of the audio signal 202 and the time of arrival of the reflected audio signal 204 and the time of arrival of the other reflected audio signal 206, a difference in frequencies of frequency distributions of the reflected audio signal 204 and the other reflected audio signal 206, and/or other differences between other characteristics of the first characteristics and second characteristics. As part of the analysis, the classification component 122 also can know or determine (e.g., via analysis of the audio signal 202) characteristics of the audio signal 202 (e.g., intensity level of the audio signal 202, time of emission of the audio signal 202, and/or frequency or frequency distribution of the audio signal).
Munemoto is considered to be analogous to the claimed invention because it is in the same field of ultrasonic sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Munemoto to allow for using characteristics of the signals to identify differences. Doing so would provide more accurate and reliable results for object movement or interaction, as well as object classification.

Regarding claim 14, Udall in view of Murphy in view of Munemoto teaches the system of claim 12.
Udall in view of Murphy in view of Munemoto teaches training data, however Udall in view of Murphy does not teach
the training data based at least in part on one or more audio files representing sound characteristics of various types of physical gestures input commands performed on a plurality of types of computing devices.
Munemoto teaches
the training data based at least in part on one or more audio files representing sound characteristics of various types of physical gestures input commands performed on a plurality of types of computing devices (Munemoto [0129] As another example, with regard to ultrasound data, the set of items of training information can comprise a first subset of items of training information regarding respective audio signals of respective first frequency distributions, a second subset of items of training information regarding respective reflected audio signals of respective second frequency distributions, and/or a third subset of items of training information regarding respective distributions of frequency shifts that relate to, and/or can be derived or obtained from, respective differences between the respective audio signals and the respective reflected audio signals. The trainer component can map respective items of the first subset, respective items of the second subset, and/or respective items of the third subset to each other, and can utilize such mapping to facilitate training the classification component and/or can provide such mapping to the classification component (e.g., to the machine learning component of or associated with the classification component). For example, the trainer component can map a first frequency distribution of a training audio signal (e.g., an audio signal that can be emitted from the device) to a second frequency distribution of a training reflected audio signal that can be obtained when the training audio signal is reflected off of a particular object (e.g., a finger, or an ear) with a particular movement status in relation to the touch sensitive surface (e.g., moving towards the touch sensitive surface, or moving away from the touch sensitive surface, or not moving in relation to the touch sensitive surface) and to a training distribution of frequency shifts that can be determined, derived, or obtained based at least in part on the training audio signal and the training reflected audio signal (e.g., the difference between the first frequency distribution of the training audio signal and the second frequency distribution of the training reflected audio signal).
Munemoto is considered to be analogous to the claimed invention because it is in the same field of ultrasonic sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Munemoto to allow for using training data consisting of audio files. Doing so would provide more accurate and reliable results for object movement or interaction, as well as object classification.

Regarding claim 17, Udall in view of Murphy teaches the computer program product of claim 15, 
Udall teaches
wherein determining whether there is suspicious activity occurring with respect to the computing device comprises: 
determining whether there is a physical presence of an individual proximate to the computing device based on one or more characteristics of the reflected signal (Udall [0018] In some implementations, the electronic device performs an initial fast determination using less accurate sensor signals (e.g., from a PIR motion sensor) to identify a presence, which identification might not be accurate enough to determine whether a particular initiation condition has been triggered for a particular gesture, and then, if a presence is identified (e.g., in the approximate required range), more accurate sensor signals are collected then processed (in a slower, more compute intensive process, such as an ML-based process)to determine whether a particular gesture occurred within the required proximity); 
Udall teaches determining the physical presence of the individual, however Udall does not teach
and upon determining the physical presence of the individual, identifying one or more device characteristics of the computing device based on the one or more characteristics of the reflected signal.
Munemoto teaches
and upon determining the physical presence of the individual, identifying one or more device characteristics of the computing device based on the one or more characteristics of the reflected signal (Munemoto [0076] In some embodiments, the classification component 122 can determine a movement status of the object 106 in relation to the touch sensitive surface 104 and/or determine a classification of the interaction (e.g., hover interaction or (impending) touch interaction) of the object 106 with the touch sensitive surface 104, based at least in part on the results of analyzing the distribution of frequencies of the reflected audio signal 204 without having to explicitly analyze the distribution of frequencies of the emitted audio signal 202 and/or the distribution of frequency shifts between the emitted audio signal 202 and the reflected audio signal 204, in accordance with the defined classification criteria. For instance, the classification component 122 can know (e.g., explicitly implicitly know) the characteristics (e.g., frequency distribution, intensity level, and/or location of emission, . . . ) of the emitted audio signal 202 (e.g., audio signal comprising a particular distribution of frequencies) without having to analyze the emitted audio signal 202. For example, the audio signal 202 emitted by the device 100 can be a same or constant audio signal that can be known by the classification component 122, or the classification component 122 can know or be made aware of when a different audio signal (e.g., different audio signal having a different distribution of frequencies) is being emitted by the device 100. The classification component 122 can analyze the reflected audio signal 204, and knowing (e.g., implicitly or explicitly knowing) the distribution of frequencies of the audio signal 202 (and/or other characteristics of the audio signal 202) and/or knowing (e.g., implicitly or explicitly knowing) the distribution of frequency shifts between the emitted audio signal 202 and the reflected audio signal 204 (e.g., from the results of analyzing the frequency distribution of the reflected audio signal 204), the classification component 122 can determine the movement status of the object 106 in relation to the touch sensitive surface 104 and/or determine the classification of the hover or touch interaction of the object 106 with the touch sensitive surface 104, based at least in part on the results of the analysis of the reflected audio signal).
Munemoto is considered to be analogous to the claimed invention because it is in the same field of ultrasonic sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Munemoto to allow for using characteristics of the signals to identify differences. Doing so would provide more accurate and reliable results for object movement or interaction, as well as object classification.

Regarding claim 18, Udall in view of Murphy in view of Munemoto teaches the computer program product of claim 17. 
Udall in view of Murphy in view of Munemoto teaches one or more characteristics of the reflected signal, however Udall does not teach
further comprising: 
comparing the one or more characteristics of the reflected signal with user identity validation data;
and determining whether the individual is an authorized individual based on a result of the comparison.
Murphy teaches
further comprising: 
comparing the one or more characteristics of the reflected signal with user identity validation data (Murphy [0103] “User Authentication” (UAuth) as used herein refers to, but is not limited, to the process of identifying a user by matching, comparing, or correlating a first set of data provided by or relating to a user with a second set of data stored upon the system and/or device. For example, UAuth may employ KTU of a user which is compared to BD which represents or can be used to correlate or determine if the provided KTU corresponds to an authorised user. According to embodiments of the invention user supplied data may be representative of the user's physical characteristics, representative of a user's sensory functions, biometric data, KTU, geolocation data, a user gesture, a user gesture with respect to a haptic interface. Within embodiments of the invention authentication may be permitted to fail a set number of times, after which, the concerned user is temporarily denied from executing the same ToF for a given period of time or until they have completed another UAuth process; [0238] Accordingly, within an embodiment of the invention a financial transaction may be authorised by receiving first data relating to a requestee seeking to establish the authorization, receiving second data relating to a requested seeking to authorize the financial transaction, processing the first data and second data with at least one machine learning process or a plurality of machine learning processes to establish whether an authorization may be issued, and storing the result of the determination within a blockchain); 
and determining whether the individual is an authorized individual based on a result of the comparison (Murphy [0103] “User Authentication” (UAuth) as used herein refers to, but is not limited, to the process of identifying a user by matching, comparing, or correlating a first set of data provided by or relating to a user with a second set of data stored upon the system and/or device. For example, UAuth may employ KTU of a user which is compared to BD which represents or can be used to correlate or determine if the provided KTU corresponds to an authorised user. According to embodiments of the invention user supplied data may be representative of the user's physical characteristics, representative of a user's sensory functions, biometric data, KTU, geolocation data, a user gesture, a user gesture with respect to a haptic interface. Within embodiments of the invention authentication may be permitted to fail a set number of times, after which, the concerned user is temporarily denied from executing the same ToF for a given period of time or until they have completed another UAuth process; [0238] Accordingly, within an embodiment of the invention a financial transaction may be authorised by receiving first data relating to a requestee seeking to establish the authorization, receiving second data relating to a requested seeking to authorize the financial transaction, processing the first data and second data with at least one machine learning process or a plurality of machine learning processes to establish whether an authorization may be issued, and storing the result of the determination within a blockchain).
Murphy is considered to be analogous to the claimed invention because it is in the same field of providing secure access to a service. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall further in view of Murphy to allow for providing secure access which would identify suspicious activity. Doing so would allow for easy and secure development of financial transaction services and equipment within an environment where ubiquitous connectivity is becoming a standard feature of everyday life.

Regarding claim 19, Udall in view of Murphy teaches the computer program product of claim 15, 
Udall in view of Murphy in view of Munemoto teaches determining whether there is suspicious activity occurring with respect to the computing device (see the rejection of claim 1), and the reflected audio signal, however Udall in view of Murphy does not teach
wherein determining whether there is suspicious activity occurring with respect to the computing device comprises: 
generating machine learning input based on the one or more characteristics of the reflected audio signal; 
feeding the machine learning input into at least one machine learning network, the machine learning network trained at least in part on training data; 
and determining the presence of suspicious activity occurring with respect to the computing device based at least in part on the machine learning output.
Munemoto teaches
generating machine learning input based on the one or more characteristics of the reflected audio signal (Munemoto [0055] In some embodiments, as part of the analysis of the touch surface data (e.g., touch screen data), the other sensor data (e.g., ultrasound data, accelerometer data, gyroscope data, and/or IMU data, . . . ), and/or the metadata, the classification component 122 can extract characteristic information (e.g., information regarding or indicating characteristics, features, and/or structures relating to the touch or hover interaction) from the touch surface data, the other sensor data, and/or the metadata. For instance, the classification component 122 can utilize desired algorithms (e.g., machine learning algorithms relating to identifying characteristics or features regarding touch or hover interactions of the object 106 with respect to the touch sensitive surface 104 and associated touch display screen) to facilitate identifying and extracting the characteristic information from the touch surface data, the other sensor data, and/or the metadata. The classification component 122 can utilize the characteristic information to discriminate or distinguish between different types of touch or hover interactions (e.g., unintentional touch or hover interaction, or intentional touch interaction) of objects 106 (e.g., a finger(s) of the user, ear or face of the user, a palm of the user, another body part of the user, a stylus, or another type of object) with the touch sensitive surface); 
feeding the machine learning input into at least one machine learning network (Munemoto [0055] In some embodiments, as part of the analysis of the touch surface data (e.g., touch screen data), the other sensor data (e.g., ultrasound data, accelerometer data, gyroscope data, and/or IMU data, . . . ), and/or the metadata, the classification component 122 can extract characteristic information (e.g., information regarding or indicating characteristics, features, and/or structures relating to the touch or hover interaction) from the touch surface data, the other sensor data, and/or the metadata. For instance, the classification component 122 can utilize desired algorithms (e.g., machine learning algorithms relating to identifying characteristics or features regarding touch or hover interactions of the object 106 with respect to the touch sensitive surface 104 and associated touch display screen) to facilitate identifying and extracting the characteristic information from the touch surface data, the other sensor data, and/or the metadata. The classification component 122 can utilize the characteristic information to discriminate or distinguish between different types of touch or hover interactions (e.g., unintentional touch or hover interaction, or intentional touch interaction) of objects 106 (e.g., a finger(s) of the user, ear or face of the user, a palm of the user, another body part of the user, a stylus, or another type of object) with the touch sensitive surface), 
the machine learning network trained at least in part on training data (Munemoto [0129] As another example, with regard to ultrasound data, the set of items of training information can comprise a first subset of items of training information regarding respective audio signals of respective first frequency distributions, a second subset of items of training information regarding respective reflected audio signals of respective second frequency distributions, and/or a third subset of items of training information regarding respective distributions of frequency shifts that relate to, and/or can be derived or obtained from, respective differences between the respective audio signals and the respective reflected audio signals. The trainer component can map respective items of the first subset, respective items of the second subset, and/or respective items of the third subset to each other, and can utilize such mapping to facilitate training the classification component and/or can provide such mapping to the classification component (e.g., to the machine learning component of or associated with the classification component). For example, the trainer component can map a first frequency distribution of a training audio signal (e.g., an audio signal that can be emitted from the device) to a second frequency distribution of a training reflected audio signal that can be obtained when the training audio signal is reflected off of a particular object (e.g., a finger, or an ear) with a particular movement status in relation to the touch sensitive surface (e.g., moving towards the touch sensitive surface, or moving away from the touch sensitive surface, or not moving in relation to the touch sensitive surface) and to a training distribution of frequency shifts that can be determined, derived, or obtained based at least in part on the training audio signal and the training reflected audio signal (e.g., the difference between the first frequency distribution of the training audio signal and the second frequency distribution of the training reflected audio signal); 
and determining based at least in part on the machine learning output (Munemoto [0055] In some embodiments, as part of the analysis of the touch surface data (e.g., touch screen data), the other sensor data (e.g., ultrasound data, accelerometer data, gyroscope data, and/or IMU data, . . . ), and/or the metadata, the classification component 122 can extract characteristic information (e.g., information regarding or indicating characteristics, features, and/or structures relating to the touch or hover interaction) from the touch surface data, the other sensor data, and/or the metadata. For instance, the classification component 122 can utilize desired algorithms (e.g., machine learning algorithms relating to identifying characteristics or features regarding touch or hover interactions of the object 106 with respect to the touch sensitive surface 104 and associated touch display screen) to facilitate identifying and extracting the characteristic information from the touch surface data, the other sensor data, and/or the metadata. The classification component 122 can utilize the characteristic information to discriminate or distinguish between different types of touch or hover interactions (e.g., unintentional touch or hover interaction, or intentional touch interaction) of objects 106 (e.g., a finger(s) of the user, ear or face of the user, a palm of the user, another body part of the user, a stylus, or another type of object) with the touch sensitive surface; [0079] The classification component 122 can analyze the sensor data relating to the reflected audio signal 204 comprising the first characteristics and the other reflected audio signal 206 comprising the second characteristics. Based at least in part on the results of analyzing such sensor data, the classification component 122 can determine the first characteristics of the reflected audio signal 204 and the second characteristics of the other reflected audio signal 206, and can determine a difference in intensity levels between the reflected audio signal 204 and the other reflected audio signal 206, a difference in times of arrival between the reflected audio signal 204 and the other reflected audio signal 206, a difference in amounts of time between emission of the audio signal 202 and the time of arrival of the reflected audio signal 204 and the time of arrival of the other reflected audio signal 206, a difference in frequencies of frequency distributions of the reflected audio signal 204 and the other reflected audio signal 206, and/or other differences between other characteristics of the first characteristics and second characteristics. As part of the analysis, the classification component 122 also can know or determine (e.g., via analysis of the audio signal 202) characteristics of the audio signal 202 (e.g., intensity level of the audio signal 202, time of emission of the audio signal 202, and/or frequency or frequency distribution of the audio signal).
Munemoto is considered to be analogous to the claimed invention because it is in the same field of ultrasonic sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Munemoto to allow for using characteristics of the signals to identify differences. Doing so would provide more accurate and reliable results for object movement or interaction, as well as object classification.

Regarding claim 20, Udall in view of Murphy in view of Munemoto teaches the computer program product of claim 19, 
Udall in view of Murphy in view of Munemoto teaches training data, however Udall in view of Murphy does not teach
the training data based at least in part on one or more audio files representing sound characteristics of various types of physical gestures input commands performed on a plurality of types of computing devices.
Munemoto teaches
the training data based at least in part on one or more audio files representing sound characteristics of various types of physical gestures input commands performed on a plurality of types of computing devices (Munemoto [0129] As another example, with regard to ultrasound data, the set of items of training information can comprise a first subset of items of training information regarding respective audio signals of respective first frequency distributions, a second subset of items of training information regarding respective reflected audio signals of respective second frequency distributions, and/or a third subset of items of training information regarding respective distributions of frequency shifts that relate to, and/or can be derived or obtained from, respective differences between the respective audio signals and the respective reflected audio signals. The trainer component can map respective items of the first subset, respective items of the second subset, and/or respective items of the third subset to each other, and can utilize such mapping to facilitate training the classification component and/or can provide such mapping to the classification component (e.g., to the machine learning component of or associated with the classification component). For example, the trainer component can map a first frequency distribution of a training audio signal (e.g., an audio signal that can be emitted from the device) to a second frequency distribution of a training reflected audio signal that can be obtained when the training audio signal is reflected off of a particular object (e.g., a finger, or an ear) with a particular movement status in relation to the touch sensitive surface (e.g., moving towards the touch sensitive surface, or moving away from the touch sensitive surface, or not moving in relation to the touch sensitive surface) and to a training distribution of frequency shifts that can be determined, derived, or obtained based at least in part on the training audio signal and the training reflected audio signal (e.g., the difference between the first frequency distribution of the training audio signal and the second frequency distribution of the training reflected audio signal).
Munemoto is considered to be analogous to the claimed invention because it is in the same field of ultrasonic sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Udall in view of Murphy further in view of Munemoto to allow for using training data consisting of audio files. Doing so would provide more accurate and reliable results for object movement or interaction, as well as object classification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657